                             United States District Court
                           Western District of North Carolina
                                  Charlotte Division

            Toni Coates,               )             JUDGMENT IN CASE
                                       )
              Plaintiff,               )              3:20-cv-00420-WCM
                                       )
                 vs.                   )
                                       )
          Andrew M. Saul,              )
                                       )
             Defendant.                )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s July 2, 2021 Order.

                                               July 2, 2021
